Citation Nr: 0620777	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1966 to August 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2001 rating action that denied service 
connection for GERD.  The veteran filed a Notice of 
Disagreement in March 2002, and the RO issued a Statement of 
the Case (SOC) in June 2002.  The veteran filed a Substantive 
Appeal in August 2002.

In January 2003, the Board undertook additional development 
of the claim on appeal pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The veteran was notified of that 
development by letter of March 2003.  In September 2003, the 
Board remanded this matter to the RO for completion of the 
action requested.  At that time, it was noted that the 
provisions of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
had been held to be invalid.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  After completing the requested action, the RO issued 
a Supplemental SOC (SSOC) in May 2004, reflecting the 
continued denial of the claim.  

In June 2005, the Board again remanded the matter on appeal 
to the RO for further development of the evidence and for due 
process development.  After accomplishing the requested 
action, the RO continued the denial of service connection for 
GERD (as reflected in the March 2006 SSOC), and returned the 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  GERD was not shown in service or for many years 
thereafter, and the most persuasive medical evidence on the 
question of etiology esgablishes that there is there is no 
nexus between the veteran's GERD and his military service.


CONCLUSION OF LAW

The criteria for service connection for GERD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In a March 2001 pre-rating letter, the RO notified the 
veteran and his representative of what the evidence needed to 
show to establish entitlement to service connection: a 
disease that began or was made worse during service, or an 
event in service causing disease; a current physical 
disability; and a relationship between the current disability 
and a disease or event in service.  The RO also explained the 
type of evidence needed to establish each element.  
Thereafter, they were afforded opportunities to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, RO letters in March 2001, February 2004, and 
August 2005 provided notice that VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  Those letters further 
specified what records VA was responsible for obtaining, to 
include Federal records, and reiterated the type of records 
that VA would make reasonable efforts to get.  The March 2001 
letter identified private medical providers for whom it had 
received the veteran's signed authorization to obtain 
evidence, and from whom it was in the process of obtaining 
evidence.  The August 2005 letter specifically requested that 
the veteran  t send in any medical reports he had.    The 
Board finds that, collectively, these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting some of 
the VCAA's notice requirements were furnished to the veteran 
both before and after the August 2001 rating action on 
appeal.  However, the Board finds that, in this appeal, any 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what is needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in connection 
with the veteran's appeal.  After the post-remand RO notice 
letters in February 2005 and August 2005 (which substantially 
completed VA's notice requirements in this case), the RO gave 
the veteran further opportunities to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record 
in May 2004 and March 2006 (as reflected in the SSOCs).

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies the appellant's claim for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim.  As a result of 
these efforts, extensive service and post-service private and 
VA medical records through 2006 have been obtained, and the 
veteran was afforded comprehensive VA examinations in January 
2001, March 2004, and January 2006, all of which have been 
associated with the claims file and considered in 
adjudicating this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The Board also finds that 
the record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with the matter on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of a current disability that 
is related to a disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that the intense workload of and fatigue 
caused by his required in-service duties required him to 
sleep immediately following taking meals, and that these 
conditions predisposed him to the development of GERD. 

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any GERD.  In mid-July 
1970, the veteran was seen with a 2-day history of diarrhea 
without nausea or vomiting, but the abdomen and viscera were 
normal on late July 1970 separation examination.

The first objective evidence of GERD were the reflux symptoms 
documented in treatment records of T. Stull, M.D., and L. 
DeFrancisco, M.D., in the 1990s, and GERD was first 
specifically diagnosed on an Altoona Hospital esophagram in 
February 1993, over 22 years post-service.  However, the 
Board finds that those and subsequent records contain no 
competent and persuasive medical opinion directly relating 
the veteran's GERD to his military service.  In this regard, 
the Board notes that M. Kline, M.D., noted that the veteran 
was being treated for GERD in March 1998 and September 2000, 
and a January 2001 VA upper gastrointestinal (GI) series 
showed GERD.  

On March 2004 VA GI examination, the physician reviewed the 
claims file and the service medical records, noting that the 
only record of treatment for a GI disorder therein was a mid-
July 1970 notation of treatment for diarrhea, and that the 
abdomen was benign on late July separation examination.  The 
veteran gave a history of the onset of heartburn symptoms in 
service, and he felt that his pattern of eating immediately 
followed by going to bed caused the onset of reflux symptoms.  
He stated that he began to experience burning epigastric and 
substernal pain that was not severe in service, and that he 
would take over-the-counter antacid medications which managed 
the problem, but he never sought medical treatment for it in 
service.  

After current examination, the impressions included GERD.  
The doctor commented that the eat/sleep cycle that the 
veteran described in service could possibly have aggravated 
or induced his reflux symptoms, as common treatment for this 
condition was to recommend not eating shortly before 
recumbency; however, he ultimately concluded that the 
eat/sleep cycle described by the veteran did not specifically 
cause a problem with the lower esophageal sphincter which 
ultimately led to reflux.  The physician noted that there was 
a variety of potential anatomic abnormalities of the lower 
esophageal sphincter as well as motor abnormalities that 
might contribute to impaired function, but he opined that it 
was not as likely as not that this was caused by the 
veteran's military service, as the veteran took no 
medications in service that would induce problems with reflux 
by decreasing lower esophageal sphincter pressure.  The 
doctor concluded that, if the veteran indeed had the symptoms 
he reported by history in service, then the pattern of going 
to sleep immediately after eating would aggravate a reflux 
condition, but he opined that this pattern was not 
specifically the direct cause of the reflux condition.  

On January 2006 VA GI examination, the veteran gave a history 
of the onset of reflux symptoms in service in 1970.  After 
current examination, the diagnosis was GERD, which the 
examiner opined was as likely as not secondary to the 
veteran's service-connected symptoms which had their onset in 
service.  In a February 2006 statement, the abovementioned 
January 2006 VA examiner noted that there were no service 
records showing the veteran's symptoms and treatment because 
he treated himself with over-the-counter medication.  Despite 
the absence of service records regarding diagnosis and 
treatment, the examiner opined that it was at least as likely 
as not that the veteran's GERD was service connected, as 
patient medical history as well as medical testing were very 
important in formulating a medical diagnosis, and the 
veteran's reported in-service symptoms later proved to be due 
to GERD.

While the record contains a reported history by the appellant 
of reflux symptoms in service, the Board finds that that 
history is not a reliable indicator of the presence of actual 
GERD in service.  As indicated above, such assertions are not 
supported objectively, as the service medical records are 
completely negative for complaints, findings, or diagnoses of 
any GERD.  The Board also notes that the post-service private 
medical records showing the onset of and initial and 
continuing treatment for GERD in the 1990s contain no history 
or medical opinion linking that disability to the veteran's 
military service.  Thus, the Board finds that the veteran's 
unsupported and uncorroborated history of reflux symptoms in 
service may not serve as a reliable factual basis upon which 
to base a medical opinion as to the etiology of the current 
GERD, as the 2006 VA examiner did.  As a medical opinion can 
be no better than the facts alleged by an appellant, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  

Rather, the Board ascribes greater probative value to the 
opinion of the 2004 VA physician that the veteran's reported 
eat/sleep cycle in service did not specifically cause a 
problem with the lower esophageal sphincter which ultimately 
led to reflux.  This opinion was arrived at after a thorough 
and comprehensive review of the service and post-service 
medical records and history of the veteran's GERD, and 
current examination of the veteran.  Specifically, the doctor 
noted that there was a variety of potential anatomic 
abnormalities of the lower esophageal sphincter as well as 
motor abnormalities that might contribute to impaired 
function, but he opined that it was not as likely as not that 
this was caused by the veteran's military service, as the 
veteran took no medications in service that would induce 
problems with reflux by decreasing lower esophageal sphincter 
pressure, and that the veteran's eat/sleep pattern was not  
the direct cause of the reflux condition.  

The Board thus finds the clinical findings, observations, and 
conclusions of the 2004 VA physician to be dispositive of the 
question of service connection for GERD, and that these more 
persuasive medical observations and opinion militate against 
the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions as to a medical relationship between 
GERD and active militaty service.    However, questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38  (1994).  As a layman without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (persasuasive) opinion on such a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Likewise, the appellant's own reported 
history of the in-service onset of reflux symptoms, as 
reflected in 2004 and 2006 VA medical treatment records of 
his medical treatment, does not constitute competent evidence 
of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  

Under these circumstances, the Board concludes that service 
connection for GERD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for GERD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


